           Case 3:19-cv-01918-SI        Document 19       Filed 03/29/21      Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 ANTHONY V.1,                                          Case No. 3:19-cv-1918-SI

                 Plaintiff,                            OPINION AND ORDER

           v.

 ANDREW M. SAUL, Commissioner
 of Social Security,

                 Defendant.


Caitlin S. Laumaker and George J. Wall, LAW OFFICES OF GEORGE J. WALL, 825 NE 20th Ave.,
Suite 330, Portland OR 97232. Of Attorneys for Plaintiff.

Scott Erik Asphaug, Acting United States Attorney, and Renata Gowie, Assistant United States
Attorney, UNITED STATES ATTORNEY’S OFFICE, 1000 S.W. Third Avenue, Suite 600, Portland,
OR 97204; Lars J. Nelson, Special Assistant United States Attorney, OFFICE OF GENERAL
COUNSEL, Social Security Administration, 701 Fifth Avenue, Suite 2900 M/S 221A, Seattle, WA
98104. Of Attorneys for Defendant.

Michael H. Simon, District Judge.

       Anthony V. (Plaintiff) brings this action pursuant to § 205(g) of the Social Security Act

(the Act), as amended, 42 U.S.C. § 405(g), to obtain judicial review of a final decision of the


       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. When applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.



PAGE 1 – OPINION AND ORDER
         Case 3:19-cv-01918-SI         Document 19       Filed 03/29/21     Page 2 of 16




Commissioner of the Social Security Administration (Commissioner) denying Plaintiff’s

application for Supplemental Security Income under Title XVI and Disability Insurance Benefits

under Title II of the Act. For the following reasons, the Commissioner’s decision is REVERSED

AND REMANDED for further proceedings consistent with this Opinion and Order.

                                   STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if it is based on the proper

legal standards and the findings are supported by substantial evidence. 42 U.S.C. § 405(g); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). “Substantial evidence” means

“more than a mere scintilla but less than a preponderance.” Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

(9th Cir. 1995)). It means “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (quoting Andrews, 53 F.3d at 1039).

       Where the evidence is susceptible to more than one rational interpretation, the Court must

uphold the Commissioner’s conclusion. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

Variable interpretations of the evidence are insignificant if the Commissioner’s interpretation is a

rational reading of the record, and this Court may not substitute its judgment for that of the

Commissioner. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193, 1196 (9th

Cir. 2004). “[A] reviewing court must consider the entire record as a whole and may not affirm

simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495 F.3d 625,

630 (9th Cir. 2007) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006)

(quotation marks omitted)). A reviewing court, however, may not affirm the Commissioner on a

ground upon which the Commissioner did not rely. Id.; see also Bray, 554 F.3d at 1226.




PAGE 2 – OPINION AND ORDER
         Case 3:19-cv-01918-SI         Document 19        Filed 03/29/21      Page 3 of 16




                                         BACKGROUND

A. Plaintiff’s Application

       Plaintiff filed a Title II application for a period of disability and disability insurance

benefits and a Title XVI application for supplemental security income on March 3, 2017. He

alleged disability beginning on March 30, 2016. Plaintiff, born on October 4, 1972, was 43 years

old on the date of alleged disability onset. Plaintiff’s claim was initially denied on April 24, 2017

and again upon reconsideration on June 19, 2017. Plaintiff appeared and testified at a hearing in

Portland, Oregon on July 13, 2018 before Administrative Law Judge (ALJ) John Michaelsen.

The ALJ issued an unfavorable decision, for which Plaintiff requested Appeals Council review.

The Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision the final

decision of the Commissioner. Plaintiff now appeals the ALJ’s decision.

B. The Sequential Analysis

       A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011); see also 20 C.F.R.

§§ 404.1520 (DIB), 416.920 (SSI); Bowen v. Yuckert, 482 U.S. 137, 140 (1987). Each step is

potentially dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential

process asks the following series of questions:

       1.      Is the claimant performing “substantial gainful activity?” 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). This activity is work involving
               significant mental or physical duties done or intended to be done for pay
               or profit. 20 C.F.R. §§ 404.1510, 416.910. If the claimant is performing
               such work, she is not disabled within the meaning of the Act. 20 C.F.R.


PAGE 3 – OPINION AND ORDER
         Case 3:19-cv-01918-SI       Document 19        Filed 03/29/21     Page 4 of 16




              §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the claimant is not performing
              substantial gainful activity, the analysis proceeds to step two.

       2.     Is the claimant’s impairment “severe” under the Commissioner’s
              regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An
              impairment or combination of impairments is “severe” if it significantly
              limits the claimant’s physical or mental ability to do basic work activities.
              20 C.F.R. §§ 404.1521(a), 416.921(a). Unless expected to result in death,
              this impairment must have lasted or be expected to last for a continuous
              period of at least 12 months. 20 C.F.R. §§ 404.1509, 416.909. If the
              claimant does not have a severe impairment, the analysis ends. 20 C.F.R.
              §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant has a severe
              impairment, the analysis proceeds to step three.

       3.     Does the claimant’s severe impairment “meet or equal” one or more of the
              impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
              then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii),
              416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
              the listed impairments, the analysis continues. At that point, the ALJ must
              evaluate medical and other relevant evidence to assess and determine the
              claimant’s “residual functional capacity” (RFC). This is an assessment of
              work-related activities that the claimant may still perform on a regular and
              continuing basis, despite any limitations imposed by his or her
              impairments. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-(c), 416.920(e),
              416.945(b)-(c). After the ALJ determines the claimant’s RFC, the analysis
              proceeds to step four.

       4.     Can the claimant perform his or her “past relevant work” with this RFC
              assessment? If so, then the claimant is not disabled. 20 C.F.R.
              §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant cannot perform
              his or her past relevant work, the analysis proceeds to step five.

       5.     Considering the claimant’s RFC and age, education, and work experience,
              is the claimant able to make an adjustment to other work that exists in
              significant numbers in the national economy? If so, then the claimant is
              not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v),
              404.1560(c), 416.960(c). If the claimant cannot perform such work, he or
              she is disabled. Id.

See also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).




PAGE 4 – OPINION AND ORDER
         Case 3:19-cv-01918-SI        Document 19       Filed 03/29/21     Page 5 of 16




       The claimant bears the burden of proof at steps one through four. Id. at 953; see also

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Yuckert, 482 U.S. at 140-41. The

Commissioner bears the burden of proof at step five. Tackett, 180 F.3d at 1100. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Id.; see also 20 C.F.R. §§ 404.1566, 416.966

(describing “work which exists in the national economy”). If the Commissioner fails to meet this

burden, the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If, however,

the Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 953-54;

Tackett, 180 F.3d at 1099.

C. The ALJ’s Decision

       As a threshold matter for Plaintiff’s disability insurance benefits claim, the ALJ found

that Plaintiff met the insured status requirements of the Act through December 31, 2021. The

ALJ then performed the sequential analysis. At step one, the ALJ found that Plaintiff had not

engaged in substantial gainful activity (SGA) since March 30, 2016. At step two, the ALJ found

that Plaintiff suffered from the following severe impairments: obesity, degenerative joint disease

of the knees, bipolar disorder, and generalized anxiety disorder. At step three, the ALJ

determined that Plaintiff does not have an impairment or combination of impairments that meets

or medically equals the severity of one of the listed impairments in 20. C.F.R. Part 202, subpart

P, Appendix 1.

       The ALJ next determined that Plaintiff retained the RFC to perform sedentary work as

defined in 20 C.F.R. §§ 404.1567(a) and 416.967(a), except that he is further limited to no more

than frequent balancing and to no more than occasional crawling, crouching, kneeling, or


PAGE 5 – OPINION AND ORDER
         Case 3:19-cv-01918-SI         Document 19        Filed 03/29/21     Page 6 of 16




climbing. The ALJ further limited Plaintiff to performing simple, repetitive, routine tasks

requiring no more than occasional contact with coworkers and no contact with the general

public. Based on this RFC, at step four the ALJ found that Plaintiff could not perform past

relevant work. At step five, based on the testimony of a vocational expert (VE), the ALJ found

that jobs existed in the national economy that Plaintiff could perform, including credit card clerk,

assembler, and document clerk. The ALJ, therefore, determined that Plaintiff has not been under

a disability as defined in the Act from March 30, 2016 through the date of decision.

                                           DISCUSSION

       Plaintiff argues that the ALJ committed legal error by relying on an incorrect mental

functioning capacity when establishing whether significant jobs existed in the national economy

matching Plaintiff’s RFC. The ALJ asked the VE about jobs meeting Plaintiff’s physical

limitations, which are not disputed, that demanded the ability to do “simple, routine, repetitive

tasks.” The VE identified three such jobs. Plaintiff argues that the ALJ should have instead asked

the VE to identify potential jobs existing in significant numbers in the national economy that met

plaintiff’s physical limitations but only required one-to-two step tasks. Plaintiff further argues

that of the three jobs identified by the VE, only one actually meets the “level two” reasoning

required for a simple, routine, repetitive task, and that job does not exist in significant numbers

in the national economy.

       The Commissioner responds that the ALJ properly established the basis for his decision

that Plaintiff could carry out simple, routine, and repetitive tasks instead of one-to-two step tasks.

Because the RFC was properly reached, the Commissioner argues, the ALJ did not err by

establishing that there were jobs existing in significant numbers in the national economy that

Plaintiff could perform by using a reasoning level that exceeded the medical opinion of the

state’s consulting expert. The Commissioner also argues that Plaintiff forfeited his ability to


PAGE 6 – OPINION AND ORDER
         Case 3:19-cv-01918-SI          Document 19        Filed 03/29/21     Page 7 of 16




challenge the VE’s testimony about the number of jobs existing in the national economy for one

of the specific positions by not challenging that finding at the administrative level.

A. Accuracy of VE’s Job Testimony

       During the hearing, the ALJ asked the VE whether jobs were available in significant

numbers in the national economy that met Plaintiff’s RFC, with a limitation to simple, repetitive,

routine tasks. The VE responded with the jobs of credit card clerk, DOT code 205.367-014;

semiconductor assembler, DOT code 726.687-046; and document clerk, DOT code 249.587-018.

AR 197. Plaintiff did not challenge the VE’s testimony about these jobs or their availability at

the hearing. Plaintiff argues that a limitation to simple, routine, repetitive tasks requires a

maximum reasoning level of two, and that credit card clerk and document clerk both have a

reasoning level of three. See Zavalin v. Colvin, 778 F.3d 842, 846-47 (9th Cir. 2015) (explaining

that a limitation to simple, repetitive, routine tasks equates to Level 2 reasoning when applying

the Dictionary of Occupational Titles). Plaintiff admits that semiconductor assembler requires

Level 2 reasoning but argues that, according to the Dictionary of Occupational Titles, it is not

available in significant numbers in the national economy.

       Defendant responds that Plaintiff waived his argument about the accuracy of the VE’s job

number estimates by not raising them at the hearing or in his appeal to the Appeals Council.

Defendant is correct. Shaibi v. Berryhill, 883 F.3d 1102, 1109 (9th Cir. 2017) (“We now hold

that when a claimant fails entirely to challenge a vocational expert’s job numbers during

administrative proceedings before the agency, the claimant forfeits such a challenge on appeal, at

least when that claimant is represented by counsel.”); see also Albritten v. Berryhill, 2018 WL

3032860, at *3 (C.D. Cal. June 14, 2018) (“Issues raised to the Appeals Council but not to the

ALJ are not forfeited.” (citing Lamear v. Berryhill, 865 F.3d 1201, 1206 (9th Cir. 2017))).




PAGE 7 – OPINION AND ORDER
         Case 3:19-cv-01918-SI         Document 19       Filed 03/29/21     Page 8 of 16




        The VE testified that there are “127,000 people working nationally” in the category of

semiconductor assembler. During the hearing, Plaintiff, through his attorney, did not challenge

the VE’s testimony about the number of semiconductor assembler jobs, or whether the number

of jobs testified to was specific to semiconductor assembler jobs that met Plaintiff’s RFC as

stated by the ALJ. Further, the correspondence regarding Plaintiff’s appeal to the Appeals

Council does not raise this issue. Because any such challenge was waived, Plaintiff may not raise

it before this Court.

B. ALJ’s Determination of Plaintiff’s RFC

        Plaintiff argues that the ALJ erred in his determination of Plaintiff’s RFC, and that by

applying the erroneous RFC to the question of whether there are jobs available in the national

economy, the ALJ committed legal error. Specifically, the ALJ determined that Plaintiff could

carry out “simple, repetitive, routine tasks.” For purposes of determining the existence of

available employment opportunities, the ability to carry out simple, repetitive, routine tasks

equates to “level 2” reasoning abilities, or SVP 2. Plaintiff argues that the ALJ made this

determination without justifying his departure from the opinions of the Susan South, Psy.D. and

Winifred Ju, Ph.D., the State agency’s consulting medical experts. Drs. South and Ju determined

that Plaintiff could only carry out one-to-two step tasks, which equates to “level 1” reasoning, or

SVP 1. The Commissioner responds that the ALJ properly reached and justified his

determination of Plaintiff’s reasoning abilities after considering the medical record.




PAGE 8 – OPINION AND ORDER
           Case 3:19-cv-01918-SI      Document 19        Filed 03/29/21     Page 9 of 16




       1. The ALJ’s Analysis of the State Agency’s Consulting Doctors’ Medical Opinion

               a. Standards

       The Ninth Circuit and the Commissioner2 distinguish between the opinions of three types

of physicians: treating physicians, examining physicians, and non-examining physicians.

Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). “The Commissioner may reject the

opinion of a non-examining physician by reference to specific evidence in the record.” Sousa v.

Callahan, 143 F.3d 1240, 1244 (9th Cir. 1998). “The ALJ must explicitly reject medical

opinions, or set forth specific, legitimate reasons for crediting one medical opinion over

another.” Garrison, 759 F.3d at 1012 (citing Nguyen v. Chater, 100 F.3d 1462, 1464 (9th Cir.

1996)). An ALJ errs by rejecting or assigning minimal weight to a medical opinion “while doing

nothing more than ignoring it, asserting without explanation that another medical opinion is more

persuasive, or criticizing it with boilerplate language.” Id. at 1013. Thus, the ALJ’s weighing or

rejection of a non-treating, non-examining witness must be supported by substantial evidence.

See Sousa, 143 F.3d at 145 (holding that the Appeals Council’s rejection of an examining

medical expert’s testimony was not supported by substantial evidence). “An ALJ can satisfy the

‘substantial evidence’ requirement by ‘setting out a detailed and thorough summary of the facts

and conflicting clinical evidence, stating his interpretation thereof, and making findings.”

Garrison, 759 F.3d at 1012 (quoting Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)). In

other words, “[t]he ALJ must do more than offer his conclusions. He must set forth his own

interpretations and explain why they, rather than the doctors’, are correct.” Reddick, 157 F.3d

at 725 (citing Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988)). Substantial evidence


       2
        Because Plaintiff filed his application before March 17, 2017, the application is
governed by 20 C.F.R. §§ 404.1527 and 416.927, and the revised rules relating to the
consideration of medical opinion testimony do not apply.



PAGE 9 – OPINION AND ORDER
        Case 3:19-cv-01918-SI         Document 19       Filed 03/29/21     Page 10 of 16




further requires the ALJ to consider the evidence holistically, rather than cherry-picked evidence

supporting the ALJ’s conclusion. See Holohan v. Massanari, 246 F.3d 1195, 1207 (9th

Cir. 2001).

               b. Analysis

       The ALJ found that Plaintiff

               has the residual functional capacity to perform sedentary work as
               defined in 20 CFR 404.1567(a) and 416.967(a) except that he is
               further limited to no more than frequent balancing and to no more
               than occasional crawling, crouching, kneeling, or climbing. The
               claimant is further limited to performing simple, repetitive, routine
               tasks requiring no more than occasional contact with coworkers
               and no contact with the general public.

AR 146 (emphasis added). Plaintiff objects to this determination because it conflicts with the

ALJ’s acceptance of the opinion of two of the State agency’s consulting medical sources.

       The ALJ’s opinion discusses and gives “great weight to” the opinions of Drs. South and

Ju, the State agency’s reviewing psychological doctors. The ALJ’s discussion of their opinions is

produced below:

               As to mental functioning, the undersigned accords great weight to
               the medical opinions of the State agency’s reviewing psychological
               consultants, Susan South, Psy.D., and Winifred Ju, Ph.D. Both
               opined a capacity for understanding, remembering 1 to 2-step
               instructions and carrying out and maintaining concentration,
               persistence, and pace for 1 to 2-step tasks. They further opined a
               capacity for occasional coworker interaction and incapable of
               contact in proximity with the general public. Their medical
               opinions are consistent with the claimant’s presentation over the
               longitudinal period at issue, adequately accounting for such signs
               as tangentiality and rapid speech. The assessments also noted that
               the claimant “would benefit” from an understanding supervisor not
               overly harsh or critical and had patience. However, the
               assessments otherwise indicated no adaptive limits. As such and
               given the equivocal language, the undersigned finds this is not
               tantamount to a functional restriction (Exhibit 4A; 8A).




PAGE 10 – OPINION AND ORDER
           Case 3:19-cv-01918-SI       Document 19        Filed 03/29/21     Page 11 of 16




AR 149 (emphasis added). This statement overtly indicates acceptance of the State agency’s

reviewing physicians’ opinion about Plaintiff’s mental functioning. The only portion of these

opinions that the ALJ rejected is the opinion that Plaintiff would benefit from an understanding

supervisor. The ALJ did not reject or discount the opinion that Plaintiff can only be expected to

carry out one-to-two step tasks, let alone provide any reason for such a rejection, in this

paragraph or elsewhere with reference to the medical opinions. Further, the ALJ makes special

effort to signal that, in this passage, he is beginning his discussion of Plaintiff’s mental

functioning and terminating his discussion of Plaintiff’s subjective symptom testimony.

       Following the above-quoted passage, after another medical opinion and a lay witness

opinion, the ALJ stated:

                 In sum, the above residual functional capacity assessment falls
                 within the range of restriction opined by Drs. Johnson and
                 Berner[3] and is consistent with the medical opinions of Drs. South
                 and Ju. Activities the claimant performed routinely over the
                 longitudinal period at issue further supports the limits found here.

AR 150 (emphasis added).

       The ALJ must give specific, legitimate reasons supported by substantial evidence when

rejecting a medical opinion. No reason was given for rejecting the two medical opinions on one-

to-two step tasks, let alone a specific, legitimate reason supported by substantial evidence.

Instead, specific and legitimate reasons were given for accepting those medical opinions. The

ALJ twice affirmed his acceptance of the opinion that Plaintiff is limited to one-to-two step

tasks. First, the ALJ notes that the opinion is consistent with Plaintiff’s “presentation over the

longitudinal period at issue, adequately accounting for such signs as tangentiality and rapid

speech.” Far from indicating any disagreement or giving any reasons to disagree with the


       3
           These opinions discuss physical limitations and are not pertinent to Plaintiff’s appeal.



PAGE 11 – OPINION AND ORDER
         Case 3:19-cv-01918-SI         Document 19       Filed 03/29/21      Page 12 of 16




opinion, this statement evinces a clear agreement supported by reference to evidence in the

record. Second, the ALJ notes that his RFC determination is “consistent with the medical

opinions of Drs. South and Ju.” The ALJ failed to provide any reasoning for not incorporating

the shared opinion of Drs. South and Ju into the RFC. This constitutes legal error.

       The Commissioner suggests that rather than requiring specific and legitimate reasons for

rejecting a medical opinion, the Court should look to other parts of the ALJ’s decision addressing

Plaintiff’s mental functioning, specifically the discussion of Plaintiff’s subjective symptom

testimony, to find that the RFC was properly reached. When discussing Plaintiff’s subjective

symptom testimony, the ALJ made two findings that directly contradict his later statements

regarding Drs. South and Ju’s opinion. The ALJ discussed Plaintiff’s activities of daily living,

concluding that his “range of activities is not inconsistent with restriction to a limited range of

sedentary, simple, routine, repetitive tasks.” AR 148. Further down, the ALJ discussed Plaintiff’s

medical record, finding that “[t]reatment notes also do not support finding greater mental

restriction than for simple, routine, repetitive work[.]” Id. This finding, made in the context of

acceptance or rejection of Plaintiff’s subjective symptom testimony, directly contradicts the

ALJ’s later statements about Drs. South and Ju’s opinion.

       The Commissioner cites Magallanes v. Bowen, 881 F.2d 747 (9th Cir. 1989), in support

of this proposition. There, the Ninth Circuit found that the ALJ need not “recite the magic words,

‘I reject Dr. Fox’s opinion about the onset date because . . .’” and that the court could import

reasoning given in another section of the decision addressing another doctor’s opinion about the

same issue onto the ALJ’s discussion of Dr. Fox’s opinion. Id. The Commissioner then points to

holdings in two cases addressing lay witness testimony, the rejection of which is held to an

entirely different standard. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012); Lewis v.




PAGE 12 – OPINION AND ORDER
         Case 3:19-cv-01918-SI         Document 19       Filed 03/29/21      Page 13 of 16




Apfel, 236 F.3d 503, 512 (9th Cir. 2001). These cases do not support the contention that the

Court should rely on the ALJ’s discussion of Plaintiff’s subjective symptom testimony when

determining whether a medical opinion was correctly addressed. The Court will not ignore the

body of law requiring an ALJ to give specific, legitimate reasons for rejecting a medical opinion

to construct a post-hoc rationalization for rejection of a medical opinion that was endorsed by the

ALJ.

       2. Harmless Error

       An error is harmless if it is “inconsequential to the ultimate nondisability determination.”

Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012); see also Robbins, 466 F.3d at 885 (noting

that an error is harmless if it is “clear from the record the error was inconsequential to the

ultimate non-disability determination”). A court should not automatically reverse on account of

error, but should make a determination of prejudice. Ludwig v. Astrue, 681 F.3d 1047, 1054 (9th

Cir. 2012). “Determination of prejudice requires ‘case-specific application of judgment, based

upon examination of the record,’ not ‘mandatory presumptions and rigid rules.’” Id. (quoting

Shinseki v. Sanders, 556 U.S. 396, 407 (2009)). These case-specific factors are “various” and

potentially include, among others:

               an estimation of the likelihood that the result would have been
               different, an awareness of what body (jury, lower court,
               administrative agency) has the authority to reach that result, a
               consideration of the error’s likely effects on the perceived fairness,
               integrity, or public reputation of judicial proceedings, and a
               hesitancy to generalize too broadly about particular kinds of errors
               when the specific factual circumstances in which the error arises
               may well make all the difference.

Shinseki, 556 U.S. at 411-12.

       The party claiming error has the burden “to demonstrate not only the error, but also that it

affected his [or her] ‘substantial rights,’ which is to say, not merely his [or her] procedural



PAGE 13 – OPINION AND ORDER
         Case 3:19-cv-01918-SI         Document 19       Filed 03/29/21      Page 14 of 16




rights.” Ludwig, 681 F.3d at 1054. Additionally, a reviewing court can determine, based on the

circumstances of the case, that further administrative review is required to determine whether

there was prejudice from the error. McLeod v. Astrue, 640 F.3d 881, 888 (9th Cir. 2011). Mere

probability of prejudice is not enough, but where there is a substantial likelihood of prejudice,

then remand is appropriate. Id.

       Plaintiff argues that the ALJ failed to establish whether there are jobs available in

significant numbers in the national economy for Plaintiff’s RFC when the one-to-two step tasks

mental limitation is credited, rather than the simple, routine, repetitive tasks limitation. The

Commissioner does not dispute that none of the jobs listed by the VE meet a reasoning Level

One, which is the equivalent of one-to-two step tasks in the DOT. See Rounds v. Comm’r Soc.

Sec. Admin., 807 F.3d 996, 1003 (9th Cir. 2015). Plaintiff is correct. Because the ALJ did not

provide specific, legitimate reasons for rejecting the medical opinions limiting Plaintiff to one-

to-two step tasks, the less-restrictive RFC cannot be fully credited. This error may have been

harmless if the VE testified to the availability of one-to-two step task jobs that otherwise met

Plaintiff’s RFC, but no such testimony was solicited. The Court, on the record before it, cannot

determine whether a finding of disability can be maintained in light of the ALJ’s error and the

internal inconsistency of the ALJ’s decision. Therefore, the identified error directly affected

Plaintiff’s disability determination and was not harmless.

       3. Remand

       Within the Court’s discretion under 42 U.S.C. § 405(g) is the “decision whether to

remand for further proceedings or for an award of benefits.” Holohan, 246 F.3d at 1210 (citation

omitted). Although a court should generally remand to the agency for additional investigation or

explanation, a court has discretion to remand for immediate payment of benefits. Treichler v.

Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099-1100 (9th Cir. 2014). The issue turns on the


PAGE 14 – OPINION AND ORDER
           Case 3:19-cv-01918-SI        Document 19        Filed 03/29/21     Page 15 of 16




utility of further proceedings. A court may not award benefits punitively and must conduct a

“credit-as-true” analysis on evidence that has been improperly rejected by the ALJ to determine

if a claimant is disabled under the Act. Strauss v. Comm’r of the Soc. Sec. Admin., 635 F.3d

1135, 1138 (9th Cir. 2011).

          In the Ninth Circuit, the “credit-as-true” doctrine is “settled” and binding on this

Court. Garrison, 759 F.3d at 999. The court first determines whether the ALJ made a legal error

and then reviews the record as a whole to determine whether the record is fully developed, the

record is free from conflicts and ambiguities, and there is any useful purpose in further

proceedings. Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015). Only if the record has

been fully developed and there are no outstanding issues left to be resolved does the district court

consider whether the ALJ would be required to find the claimant disabled on remand if the

improperly discredited evidence were credited as true. Id. If so, the district court can exercise its

discretion to remand for an award of benefits. Id. The district court retains flexibility, however,

and is not required to credit statements as true merely because the ALJ made a legal error. Id.

at 408.

          Unlike most cases, here the ALJ has seemingly credited the challenged opinions as true.

That finding, however, is contradicted by other findings in the ALJ’s decision and is not

reflected in the ultimate RFC determination. The conflict between mental reasoning capabilities

must be resolved. As discussed above, this error was not harmless. The opinions of Drs. South

and Ju must be either adopted into the RFC or properly rejected. If the RFC is changed to adopt

the mental functioning limitation opined by Drs. South and Ju, additional proceedings must be

held to determine, with the testimony of a VE, whether significant jobs exist in the national

economy under the modified RFC. If the RFC is maintained, the ALJ must give specific,




PAGE 15 – OPINION AND ORDER
           Case 3:19-cv-01918-SI      Document 19       Filed 03/29/21     Page 16 of 16




legitimate reasons supported by substantial evidence for rejecting or giving little weight to the

opinion.

                                         CONCLUSION

       The Commissioner’s decision that Plaintiff was not disabled is REVERSED AND

REMANDED for further proceedings consistent with this Opinion and Order.

       IT IS SO ORDERED.

       DATED this 29th day of March, 2021.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 16 – OPINION AND ORDER
